DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 2 and 4 – 22 are allowed. Claim 3 has been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Wolinsky on November 9, 2021.
The application has been amended as follows:
1. (Currently Amended) A system, comprising: 
a plurality of apart and around a circumference of a sensor housing; 
a wiper ring; 
a plurality of wipers fixedly attached to the wiper ring, each given one of the plurality of wipers including a wiper blade; 
a drive system coupled to the wiper ring; and 
a first motor coupled to the drive system, the first motor configured to drive the drive system to rotate the wiper ring around the circumference of the sensor housing in two different directions such that each given one of the plurality of wipers repeatedly moves back and forth between a pair of opposing edges of a corresponding window of the plurality of 
2. (Previously Presented) The system of claim 1, wherein the first motor is configured to drive the drive system such that each given one of the plurality of wipers moves from a first edge of the pair of opposing edges of the corresponding window of the given one of the plurality of 
3. (Cancelled) 
4. (Previously Presented) The system of claim 1, wherein the drive system includes a friction wheel in contact with the wiper ring such that, when the friction wheel rotates in a first direction, a friction force between the friction wheel and the wiper ring causes the wiper ring to rotate in a second direction opposite of the first direction. 
5. (Previously Presented) The system of claim 1, wherein the drive system includes a gear having a first set of grooves configured to engage with a second set of grooves on the wiper ring such that rotation of the gear in a first direction causes the wiper ring to rotate in a second direction opposite of the first direction. 
6. (Currently Amended) The system of claim 1, further comprising a second motor configured to rotate each given one of the plurality of wipers about a respective longitudinal axis of the given one of the plurality of wipers in order to change an orientation of the wiper blade of the given one of the plurality of wipers relative to the corresponding window of the given one of the plurality of wipers when changing between moving in a first direction towards a first edge 
7. (Currently Amended) The system of claim 1, wherein each given one of the plurality of wipers is configured to rotate about a respective longitudinal axis of the given one of the plurality of wipers such that the wiper blade of the given one of the plurality of wipers is not in contact with a surface of the corresponding window for the given one of the plurality of wipers in order to change an orientation of the wiper blade of the given one of the plurality of wipers relative to the corresponding window of the given one of the plurality of wipers when changing between moving edge 
8. (Previously Presented) The system of claim 7, wherein each given one of the plurality of wipers is further configured to rotate about the respective longitudinal axis of the given one of the plurality of wipers when the given one of the plurality of wipers reaches one of the opposing edges of the corresponding window for the given one of the plurality of wipers. 
9. (Currently Amended) The system of claim 1, wherein each given one of the plurality of wipers is configured to rotate about a respective longitudinal axis of the given one of the plurality of wipers such that the wiper blade of the given one of the plurality of wipers contacts a surface of the corresponding window for the given one of the plurality of wipers at a non-perpendicular angle towards a movement direction of the given one of the plurality of wipers in order to change an orientation of the wiper blade of the given one of the plurality of wipers relative to the corresponding window of the given one of the plurality of wipers when changing between moving in a first direction towards a first edge 
10. (Previously Presented) The system of claim 9, wherein the given one of the plurality of wipers is configured to rotate about the respective longitudinal axis of the given one of the plurality of wipers when the given one of the plurality of wipers reaches one of the opposing edges of the corresponding window for the given one of the plurality of wipers. 
11. (Currently Amended) The system of claim 1, further comprising one or more sensors positioned inside the sensor housing, the one or more sensors configured to transmit signals through at least one of the plurality of 
12. (Previously Presented) The system of claim 11, wherein the first motor is configured to drive the drive system to rotate the wiper ring at a first threshold speed, wherein, when driven at the first threshold speed, the plurality of wipers are not visible to the one or more sensors for at least one of a predetermined number of consecutive signal transmissions. 

14. (Currently Amended) The system of claim 13, wherein the first motor is configured to drive the drive system to rotate the wiper ring at a second threshold speed, and wherein, when driven at the second threshold speed, at least one of a predetermined number of consecutive signal transmissions are made through the plurality of 
15. (Original) The system of claim 1, further comprising a vehicle, wherein the sensor housing is mounted on a roof of the vehicle. 
16. (Previously Presented) The system of claim 1, further comprising a vehicle having one or more processors configured to control movements of the first motor. 
17. (Previously Presented) The system of claim 16, wherein the one or more processors are configured to receive sensor signals from one or more sensors for detecting an amount of debris encountered by the sensor housing, and control operation of the first motor based on the sensor signals. 
18. (Previously Presented) The system of claim 16, wherein the one or more processors are configured to receive sensor signals from one or more sensors positioned inside the sensor housing, and control operation of the first motor based on a quality of the sensor signals. 
19. (Currently Amended) The system of claim 1, further comprising: 
a plurality of springs, each of the plurality of springs pivotally connecting a wiper arm of the given 
a plurality of rollers, each given one of the plurality of rollers being attached to a corresponding wiper blade of one of the plurality of wipers, the given one of the plurality of rollers being configured to counteract a force between the corresponding wiper blade of the one of the plurality of wipers and one of the plurality of 
20. (Currently Amended) The system of claim 1, further comprising a plurality of rollers, pairs of the plurality of rollers being positioned at two sides of one end of a corresponding wiper blade of one of the plurality of wipers, the pairs of the plurality of rollers being configured to 
21. (Currently Amended) The system of claim 1, further comprising: 
at least one ramp positioned on the sensor housing along one of the opposing edges of at least one of the plurality of a 
22. (Previously Presented) The system of claim 1, further comprising: 
a ball joint pivotally connecting a wiper arm to the wiper blade of each given one of the plurality of wipers such that the wiper blade of each given one of the plurality of wipers is configured to rotate about a horizontal axis with respect to the wiper arm of the given one of the plurality of wipers.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: RCE and Arguments/Remarks dated October 18, 2021 to amended claims 1-2 and 4 - 22 in regards to rejection of Doorley et al. (U.S. Patent No. 9,731,688) in view of Won (KR20100078555 A) are found to be persuasive and after further consideration, independent claim 1 is found to be allowable. 
Although Doorley in view of Won, generally teaches a system with the limitations of the claim, Doorley, alone or in combination with Won, fails to teach, suggest or make obvious a plurality of windows spaced apart and around a circumference of a sensor housing; a first motor coupled to the drive system and configured to drive the drive system to rotate the wiper ring around the circumference of the sensor housing in two different directions such that each given one of the plurality of wipers repeatedly moves back and forth between a pair of opposing edges of a corresponding window of the plurality of windows, and in combination with the additional elements of the claim as required by amended claim 1.  
Further, U.S. Patent Publication No. 2016/0315564 A1 to Kotani teaches a wiper, 60 wherein the motor of the drive system drives the wiper in two different directions, however, the reference fails to teach, suggest or make obvious a plurality of windows spaced apart and around a circumference of a sensor 
Lastly, U.S. Patent Publication No. 2018/0370500 A1 to Garcia teaches a sensor ring, 22  wherein the motor of the drive system drives the sensor ring in two different directions, however, the reference fails to teach, suggest or make obvious a plurality of windows spaced apart and around a circumference of a sensor housing; a first motor coupled to the drive system and configured to drive the drive system to rotate the wiper ring around the circumference of the sensor housing in two different directions such that each given one of the plurality of wipers repeatedly moves back and forth between a pair of opposing edges of a corresponding window of the plurality of windows, and in combination with the additional elements of the claim as required by amended claim 1.  
Claim 2 and 4 – 22 are allowable as being dependents of allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/KATINA N. HENSON/Examiner, Art Unit 3723